Citation Nr: 1026249	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  04-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 
percent for chronic strain of the lumbar spine, to include 
degenerative disc disease (DDD).

2.  Entitlement to a compensable disability rating for healed 
left tympanic membrane perforation, to include residual scar, and 
hearing loss.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from January 1973 to December 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

The appellant filed his original claim of entitlement to service 
connection for chronic low back strain and left tympanic membrane 
perforation in February 1975.  A rating decision dated in May 
1975 granted service connection for these disabilities and 
assigned noncompensable disability ratings for each.

In September 1996, the appellant filed claims of entitlement to 
increased disability ratings for his chronic low back strain and 
left tympanic membrane perforation.  A September 1997 rating 
decision increased the appellant's chronic low back strain 
disability rating to 10 percent, effective September 24, 1996 
[the date of the appellant's claim], and continued the 
noncompensable disability rating for his left tympanic membrane.  
The appellant submitted a Notice of Disagreement (NOD) with the 
10 percent assignment for his low back strain in August 1998.  
The appellant participated in a Decision Review Officer (DRO) 
hearing later in August 1998 and in April 1999, a Statement of 
the Case (SOC) increased the appellant's chronic low back strain 
from 10 percent to 20 percent disabling, effective from the date 
of the appellant's claim.  The appellant timely perfected his 
appeal in May 1999.

In October 1997, the appellant submitted a new claim of 
entitlement to a compensable disability rating for his left ear 
tympanic membrane perforation.  A November 1997 rating decision 
continued the noncompensable disability rating.  The appellant 
submitted a NOD with this decision in February 1998 and timely 
perfected his appeal in June 1998.  The appellant's August 1998 
DRO hearing also addressed this issue.
In December 1999, the Board denied the appellant's claim of 
entitlement to a compensable disability rating for his left ear 
tympanic membrane perforation and remanded the issue of 
entitlement to an increased disability rating in excess of 20 
percent for chronic low back strain.  After completion of the 
December 1999 Board remand directives, a Supplemental SOC (SSOC) 
was issued in June 2000, which continued the appellant's 20 
percent disability rating for his chronic low back strain.

In January 2002, the appellant again submitted a claim of 
entitlement to a compensable disability rating for his left ear 
tympanic membrane perforation and an increased disability rating 
for tinnitus.  A December 2002 rating decision continued the 
previously assigned disability ratings for left ear tympanic 
membrane perforation [noncompensable], tinnitus [10 percent] and 
chronic low back strain [20 percent].  In January 2004, the 
appellant submitted an untimely NOD with this decision.  [The 
Board notes that the issue of entitlement to an increased 
disability rating for chronic low back strain was already in 
appellate status.]  Thereafter, the RO issued a SOC in April 2004 
and the appellant perfected his appeal in May 2004.  

Regarding the appellant's untimely NOD, the Board notes that 
although the appellant may not have technically complied with the 
requirements of 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(b), 
the RO initially did not close the appeal with respect to the 
issues of entitlement to increased disability ratings for left 
ear tympanic membrane perforation and tinnitus and treated the 
appeal as timely by issuing a SOC in April 2004 and by accepting 
the May 2004 VA Form 9.  See Gonzalez-Morales v. Principi, 16 
Vet. App. 556, 557 (2003) (holding that where the RO did not 
close the appeal, treated the filing as timely, and notified the 
Veteran that his appeal was timely, the Board was not deprived of 
jurisdiction); Rowell v. Principi, 4 Vet. App. at 17-18 (holding 
that the Board was not deprived of jurisdiction where the RO 
treated an appeal as timely and did not close the appeal); Percy 
v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to 
timeliness of substantive appeal by taking actions that lead the 
Veteran to believe that an appeal was perfected).  Accordingly, 
the Board has appropriate jurisdiction of the aforementioned 
issues.


In February 2007, the issues of entitlement to increased 
disability ratings for a left ear tympanic membrane perforation, 
chronic low back strain and tinnitus came before the Board.  At 
that time, the Board denied the claim of entitlement to an 
increased disability rating for tinnitus and remanded the 
remaining issues for new VA examinations.  This development 
having been accomplished, the claims have been returned to the 
Board for adjudication.

Remanded Issues

The issues of entitlement to a compensable disability rating for 
healed tympanic membrane perforation, to include residual scar 
and hearing loss, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  The 
appellant will be notified if further action on his part is 
required.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the appellant's low back 
disability was productive of complaints of pain; objectively, the 
evidence reveals no more than moderate limitation of motion, 
without positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space.

2.  Prior to September 23, 2002, the appellant's low back 
disability consisted of disc space narrowing and subjective 
complaints of radiating pain, however, motor strength and 
reflexes remained intact.  Any reported loss of sensation was 
non-anatomical.  There is no medical evidence of severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

3.  From September 23, 2002, the appellant has not demonstrated 
any incapacitating episodes due to his low back disability.

4.  From September 23, 2002, the orthopedic manifestations of the 
appellant's low back disability have been productive of 
complaints of pain; objectively, the evidence reveals no more 
than moderate limitation of motion (forward flexion of the 
thoracolumbar spine greater than 30 degrees), without vertebral 
fracture or ankylosis.

5.  From September 23, 2002, the competent medical evidence shows 
neurologic manifestations consisting of positive Straight Leg 
Raising, left lower extremity radicular pain, mild numbness of 
the left foot and decreased sensation; however, the appellant's 
motor strength was intact and his reflexes were normal.

6.  The evidence does not show that the appellant's low back 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for entitlement to 
an evaluation in excess of 20 percent for a low back disability 
involving lumbar strain and degenerative disc disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 23, 
2002).
2.  From September 23, 2002, the criteria for entitlement to an 
evaluation in excess of 20 percent for the orthopedic 
manifestations of a low back disability involving lumbar strain 
and degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5292, 5295 (as 
in effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002, until 
September 26, 2003).

3.  From September 23, 2002, the criteria for entitlement to a 
separate 10 percent evaluation for the left lower extremity 
neurologic manifestations of a low back disability involving 
lumbar strain and degenerative disc disease have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2009).

4.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks an increased disability rating for his 
service-connected chronic low back strain.

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, 
and for reasons expressed immediately below finds that the 
development of the issue has proceeded in accordance with the 
provisions of the law and regulations.

Standard of Review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

The Board notes that the appellant initiated this claim prior to 
the enactment of the VCAA.  Accordingly, he did not receive 
proper notice until after the initial adjudication of the claim, 
in May 2002 and March 2007.  These letters fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Court held that to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant notice 
must meet a four part test laid out in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the 
Federal Circuit overruled the Vazquez-Flores in part, striking 
claimant-tailored and "daily life" notice elements.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  This was accomplished by the March 2007 
notice letter.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his appellate claim, as well as the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.  In fact, the appellant specifically 
indicated that he had no further evidence to submit in support of 
his claim.  See Appellant's Letter, December 3, 2009.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

VA provided the appellant with appropriate VA examinations in May 
1997, October 1997, April 2000, June 2002, and October 2009.  
There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See VAOPGCPREC 
11-95.  The aforementioned VA examination reports are thorough 
and supported by the record.  The examinations in this case are 
adequate upon which to base a decision.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the duty to assist provisions of the VCAA 
and that no further actions need be undertaken on the appellant's 
behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of his claim.  He has declined the option 
of a personal hearing before the Board.

Accordingly, the Board will proceed to a decision.

II.  The Merits of the Claim

As noted above, the appellant filed his original claim of 
entitlement to service connection for chronic low back strain in 
February 1975.  A May 1975 rating decision granted his claim and 
assigned a noncompensable disability rating.  The appellant was 
later granted a 20 percent disability rating for his low back 
strain, effective September 24, 1996.

Disability Ratings - In General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2009).


Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2009); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."

Rating Musculoskeletal Disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2009).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

Specific Rating Criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were amended 
effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 
(Aug. 27, 2003).  The appellant was provided with the new 
regulatory criteria in the April 2004 SOC.  Therefore, there is 
no prejudice to the appellant in the Board adjudicating the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the appellant applies 
unless Congress provided otherwise or permitted the Secretary of 
VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-
2003.

Additionally, VA's Office of General Counsel has determined that 
the amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  The 
Board can apply only the former regulation to rate the disability 
for periods preceding the effective date of the regulatory 
change.  However, the former rating criteria may be applied 
prospectively, beyond the effective date of the new regulation.  
See VAOPGCPREC 3-2000.

Clarification of Issue on Appeal

Prior to the adjudication of the appellant's claim, the Board 
wishes to clarify the extent of the appellant's low back 
disability.  The appellant was diagnosed with low back strain in 
1974.  The appellant's complaints, including pain on motion, were 
noted through December 1974, when he was discharged from service.  
The report of an orthopedic examination considered by the RO in 
connection with its 1975 rating decision [which granted a 
noncompensable disability rating for the low back strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5295], set forth a diagnosis 
of chronic low back syndrome, but noted no additional 
abnormalities as a result of this condition.  Specifically, the 
appellant's gait was normal and his range of motion (ROM) was 
within normal limits.  The findings were also negative for spinal 
root compression syndrome, spinal deformity and peripheral 
neurovascular deficit.

Twenty years later, a September 1996 X-ray report of the 
appellant's lumbar spine remarked on the presence of facetal 
degenerative changes of the lower lumbar spine as well as end-
plate sclerosis.  The impression of the examiner was lumbar 
spondylosis, mild narrowing of disc space at L5-S1 and mild 
anterior compression deformity of T-12.  A magnetic resonance 
imaging (MRI) report performed in October 1996 noted desiccation 
changes in the L3-4, L4-5 and L5-S1 disc spaces.  There was no 
finding of a herniated disc and the report was also negative for 
spinal and foraminal stenosis.

In December 1999, the Board remanded this claim to schedule the 
appellant for a VA orthopedic examination to evaluate the nature 
and extent of his service-connected low back strain.  In the 
subsequent April 2000 VA examination report, the VA examiner 
noted that the September 1996 MRI and x-ray report findings were 
consistent with facet degenerative changes, disc space narrowing 
at L5-S1 (lumbar spondylosis) and osteoarthritis.  New studies 
were not indicated.  The VA examiner diagnosed the appellant with 
an acute lumbar strain suffered in service and current lumbar 
back pain consistent with the in-service lumbar strain.  "[I]t 
is my professional opinion that the arthritis and disc 
degeneration are not related to the patient's lumbar strain 
suffered while in service and are more likely than not related to 
age-related changes."  See VA Examination Report, April 21, 
2000.  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
While the Board is aware of the April 2000 VA opinion stating the 
appellant's arthritis and disc degeneration were not related to 
his service-connected lumbosacral strain, the VA examiner failed 
to provide any reasons and bases to support this determination.  
Since he provided no rationale, it is a bare conclusion, which 
has limited probative value.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  

Furthermore, a bare conclusory opinion without an explanation of 
the basis for the opinion is not adequate to support a claim.  
See id.; see also Bloom v. West, 12 Vet. App. 185 (1999).  
Therefore, the Board finds that this opinion is inadequate.  
Based on the fact that the record is devoid of a competent 
negative medical opinion and the aforementioned findings, 
indicating the appellant suffers from sensation changes the Board 
will afford him the benefit of the doubt and consider his disc 
disease and neurological symptomatology in conjunction with his 
service-connected lumbar strain.

Analysis

The appellant's service-connected chronic lumbar strain is 
currently rated 20 percent disabling under the current General 
Rating Formula for Diseases and Injuries of the Spine.  It was 
formerly rated under the old Diagnostic Code 5295 [lumbosacral 
strain]. 


Assignment of Diagnostic Code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).



(i)  Prior to September 23, 2002

Lumbosacral strains were evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002) (prior to September 23, 2002).

Under Diagnostic Code 5295, a 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  This is the highest evaluation allowed under this code.

In considering the above criteria, the Board notes that during 
the appellant's VA joints examination in May 1997, physical 
examination revealed good bilateral muscular development.  Upon 
VA general examination in October 1997, the VA examiner commented 
that the appellant had good muscle development bilaterally and he 
was able to walk on heels and toes.  It was also noted that the 
appellant dressed and undressed without evidence of pain and he 
was able to fully squat.  Upon physical examination however, the 
VA examiner noted that the appellant demonstrated paravertebral 
spasms on rising.  In April 2000, the VA examination report noted 
that the appellant was able to undress without difficulty.  He 
walked with a non-painful gait and was able to stand on his toes 
and heels without difficulty.  He was also able to perform a full 
squat without difficulty and without assistance.  There was well-
developed back musculature and no evidence of deformity or 
atrophy of disuse.  Upon VA examination in June 2002, the 
appellant ambulated with a normal gait.  Upon physical 
examination, the VA examiner continued the prior diagnosis of 
lower lumbar spasms when rising from a flexed position.  The 
October 2009 VA spine examination objective findings included a 
mild antalgic gait on the left and mild guarding and facial 
grimace as evidence of painful motion.  There was no apparent 
spasm, weakness or tenderness and no abnormal musculature of the 
back.  

Other evidence of record during the period in question fails to 
reveal a listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position (as discussed in more detail below), or other 
criteria associated with the next-higher 40 percent rating under 
Diagnostic Code 5295.  While acknowledging the findings of muscle 
spasm, as detailed above, the overall evidence does not reveal a 
disability picture that is most nearly approximated by the next-
higher 40 percent evaluation under the pre-amended version of 
Diagnostic Code 5295.  

The Board has also considered whether any alternate diagnostic 
codes could serve as a basis for increased rating during the 
period in question.  In this regard, the Board calls attention to 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  Under Diagnostic Code 5292, limitation of motion 
of the lumbar spine warrants a 40 percent evaluation if it is 
severe, and is also the highest available under that code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).
The words "mild," "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2009).  The Board observes that "moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc."  See Webster's New World Dictionary, Third 
College Edition 871.  "Severe" is generally defined as "of a 
great degree: serious."  See Webster's Ninth New Collegiate 
Dictionary (1990) 1078.

The appellant's VA examinations recorded the following ROM 
findings: (1) in May 1997, flexion was measured to 100 degrees, 
extension was measured to 40 degrees, bilateral lateral flexion 
was measured to 45 degrees and bilateral rotation was measured to 
45 degrees; (2) in October 1997, flexion was measured to 100 
degrees, extension was measured to 40 degrees, bilateral lateral 
flexion was measured to 40 degrees, and bilateral rotation was 
measured to 50 degrees; (3) in April 2000, flexion was measured 
to 90 degrees, extension was measured to 30 degrees, left lateral 
flexion was measured to 30 degrees, right lateral flexion was 
measured to 45 degrees, left rotation was measured to 45 degrees 
and right rotation was measured to 60 degrees; and (4) in June 
2002, flexion was measured to 90 degrees, extension was measured 
to 30 degrees, bilateral lateral flexion was measured to 30 
degrees, and bilateral rotation was measured to 45 degrees.

Normal range of motion is measured as 90 degrees of flexion, 30 
degrees of extension, 30 degrees of lateral flexion bilaterally, 
and 30 degrees of rotation bilaterally.  See 38 C.F.R. § 4.71a, 
Plate V.

In comparing the appellant's VA examination reports to the normal 
ranges of motion provided at Plate V, the Board concludes that 
his limitation of motion is, at most, moderate in degree.  
Moreover, while the evidence reveals complaints of pain, the 
objective findings do not demonstrate that such pain has caused a 
limitation of function comparable to severe disability.

Indeed, even with pain, the appellant could flex his spine to 75 
degrees and had 30 degrees of extension.  Therefore, even when 
considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995), the overall evidence during the 
period in question reflects a disability picture most nearly 
approximated by the currently assigned 20 percent rating, for 
moderate limitation of lumbar motion.


The Board has also considered whether the version of Diagnostic 
Code 5293 in effect prior to September 23, 2002, can provide an 
increased disability rating.  Under Diagnostic Code 5293, a 40 
percent evaluation is authorized for intervertebral disc syndrome 
if it is severe with recurrent attacks and intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (prior to 
September 23, 2002).  The appellant's neurologic symptomatology 
is found to be no more than moderate in degree.  In May 1997, no 
sensory changes were detected and deep tendon reflexes were 
equally active bilaterally.  In October 1997, other than mild 
numbness in the first and second toes of the left foot and some 
decreased sensation, neurological testing was normal.  In April 
2000, the appellant had no complaints of bowel or bladder 
incontinence.  The appellant's motor strength was intact with no 
lower extremity weakness.  SLR testing was negative and Waddell 
sign was positive.  Reflexes were 2+ for the left knee and ankle 
jerk and symmetric bilaterally.  In June 2002, sensation to 
pinprick of the left lower extremity was normal.  Deep tendon 
reflexes were 2+ for the left knee and ankle and muscle strength 
in the left lower extremity was 4/5.  There was no evidence of 
severe disc disease with recurrent attacks and intermittent 
relief.  There are no other relevant diagnostic codes for 
consideration here.  Indeed, as the medical evidence does not 
establish ankylosis, Diagnostic Codes 5286 and 5289 are not for 
application.

In conclusion, based on all of the foregoing, the evidence does 
not support a rating in excess of 20 percent for the appellant's 
chronic lumbar strain with DDD, prior to September 23, 2002.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

(ii)  September 23, 2002 to September 26, 2003

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 underwent 
revision.  As revised, prior to September 26, 2003, Diagnostic 
Code 5293 provides that intervertebral disc syndrome is to be 
evaluated either based on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 2002, 
and through September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  A 60 
percent disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to the amended version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" were defined 
as "orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month period.  
In fact, in October 2009, the VA examiner indicated that the 
appellant had not reported any incapacitating episodes in the 
prior 12 month period.  As such, the amended version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the amended version of Diagnostic Code 5293, as in effect 
from September 23, 2002, through September 25, 2003, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-connected 
back disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating.



The Board will first analyze the chronic orthopedic 
manifestations of the appellant's lumbar spine disability.  As 
noted above, one relevant diagnostic code for consideration in 
this regard is Diagnostic Code 5292, concerning limitation of 
motion of the lumbar spine.  

In the present case, the evidence between September 23, 2002, and 
September 26, 2003, does not contain specific range of motion 
findings for the lumbar spine.  However, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be viewed 
in relation to its whole recorded history.  Therefore, the Board 
will evaluate the appellant's low back disability based on the 
evidence leading up to September 2002.

Such evidence, as already discussed, revealed flexion to 100 
degrees and extension to 40 degrees (May 1997), flexion to 100 
degrees and extension to 40 degrees (October 1997), flexion to 90 
degrees and extension to 30 degrees (April 2000), and flexion to 
90 degrees and extension to 30 degrees (June 2002).  The evidence 
also showed complaints and findings of pain, but additional 
functional limitation has not been empirically demonstrated.  
Overall, for the reasons discussed previously, a 20 percent 
evaluation for (at most) moderate limitation of motion is 
warranted during the period in question.  The evidence does not 
support an evaluation in excess of this amount for any time 
between September 23, 2002, and September 26, 2003.

Indeed, as the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The only 
other potentially applicable Diagnostic Code with respect to the 
orthopedic manifestations of the appellant's service-connected 
DDD of the lumbar spine is Diagnostic Code 5295, for lumbosacral 
strain.  However, the criteria for a rating in excess of 20 
percent have not been satisfied, as discussed above.

The Board will now determine an appropriate rating for the 
appellant's neurological manifestations of his service-connected 
low back disability.  In the present case, the appellant's 
neurological complaints relate to the left lower extremity, 
specifically the sciatic nerve.  Thus, Diagnostic Codes 8520 
[incomplete and complete paralysis of the sciatic nerve], 8620 
[sciatic neuritis] and 8720 [sciatic neuralgia] are potentially 
applicable.  

During the May 1997 VA examination, the appellant noted that when 
lifting heavy objects, pain radiated down his left leg.  In 
October 1997, SLR was to 90 degrees on the right and to 80 
degrees on the left.  The appellant complained of end rising 
discomfort, especially on the left.  He also complained of mild 
numbness in the first and second toes on the left foot.  Upon 
sensory testing, there was decreased sensation to pin prick of 
the dorsal aspect of the first and second toes.  Upon VA 
examination in April 2000, the appellant complained of near 
constant pain across his lower back that occasionally radiated 
into his left buttock.  He also complained of a vague sensation 
of intermittent numbness and tingling in the left leg.  

Upon VA examination in June 2002, the appellant reported constant 
low back pain that was increasing in severity.  He reported a 
burning sensation that radiated down his left leg, occasionally 
becoming so severe that he was unable to lift his leg.  SLR was 
positive to 60 degrees on the left and normal to 90 degrees on 
the right.  During the October 2009 VA examination, neurological 
testing revealed decreased sensation in the distribution of L4.  
SLR was positive to 40 degrees on the left.  In March 2003, SLR 
testing was negative bilaterally and lumbar and left lower 
extremity muscle strength was noted as 4/5.  See VAMC Treatment 
Record, March 21, 2003.  

Despite the fact that the appellant's neurologic symptomatology 
has been productive of left lower extremity radiating pain, some 
positive SLR testing, mild numbness in the first and second toes 
of the left foot, examinations also revealed that the remaining 
neurological testing was normal, he had no complaints of bowel or 
bladder incontinence, motor strength was intact and his reflexes 
were normal.  Accordingly, the Board finds that the evidence 
demonstrates only mild neurologic manifestations of the 
appellant's service-connected low back disability.  In the 
present case, a 10 percent rating for mild disability is afforded 
under Diagnostic Code 8520.  

In sum, as instructed by the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 25, 
2003, the Board has considered the chronic orthopedic and 
neurologic manifestations of the appellant's low back disability.  
It has been determined that the appellant is entitled to a 20 
percent rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under Diagnostic Code 8520 for the neurologic 
manifestations.  The preponderance of the evidence is against a 
rating in excess of the above ratings.

(ii)  From September 26, 2003

Finally, the diagnostic criteria pertinent to spinal disabilities 
in general were revised effective September 26, 2003 (as codified 
in relevant part at 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5238, 5243 (2009).  Under these relevant provisions, lumbosacral 
strain warrants a  40 percent evaluation for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral 
strain) and Diagnostic Code 5243 (intervertebral disc syndrome).

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may also 
be rated on incapacitating episodes, depending on whichever 
method results in the higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  The 
rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above.

As discussed above, the preponderance of the competent clinical 
evidence of record is against an increased evaluation for the 
disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.  Similarly, the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on the general rating 
formula for disease or injury of the spine, effective September 
26, 2003, for Diagnostic Codes 5237 and 5243.  Indeed, a finding 
of forward flexion of the thoracolumbar spine 30 degrees or less, 
or ankylosis of the lumbar spine, is required in order for the 
appellant to qualify for an evaluation in excess of 20 percent.

The Board acknowledges the complaints and findings of low back 
pain.  Here, the October 2009 VA examination report noted ROM 
findings: of flexion to 60 degrees and to 75 degrees with pain; 
extension to 30 degrees with pain at the end of motion; bilateral 
lateral flexion to 40 degrees with pain at the end of motion; and 
bilateral rotation to 40 degrees with pain at the end of motion.  
The VA examiner noted, however, that the appellant was a "peppy 
male, getting up briskly..."

Despite the evidence of low back pain, the objective findings 
simply do not demonstrate that such pain has caused functional 
limitation such that the appellant's disability picture is more 
nearly approximated by the next-higher 40 percent evaluation 
under the general rating formula for diseases and injuries of the 
spine.  Rather, for the reasons already discussed, the 
appellant's disability picture is shown to more closely mirror 
the criteria for a 20 percent rating, as currently assigned.

Under Note (1) of the General Rating Formula for Diseases and 
Injuries of the Spine, the appellant continues to be entitled to 
a separate 10 percent rating for the neurologic manifestations of 
his low back disability.  There is no basis for an evaluation in 
excess of that amount.  Indeed, the October 2009 VA examination 
indicated motor strength of 4-5/5 on the left with no atrophy, 
reflexes of 1+ of the left knee with negative Lasegue's Sign, the 
appellant was able to rise on toes and heels taking several steps 
in each direction, and there was no foot drop and normal 
ambulation.  Despite the fact that SLR was positive to 40 degrees 
on the left and decreased sensation was noted to L4, these 
symptoms are found to be contemplated by the 10 percent 
evaluation assigned herein.  As discussed above, the medical 
evidence allows for a finding of no more than mild neurologic 
manifestations of the appellant's service-connected low back 
disability.  Thus, the appellant remains entitled to a 10 percent 
rating under Diagnostic Code 8520 for the neurologic 
manifestations of the disability at issue.

In sum, prior to September 23, 2002, there is no basis for a 
rating in excess of 20 percent for the appellant's low back 
disability.  From September 23, 2002, a separate 10 percent 
rating is warranted for neurologic manifestations.  No higher 
evaluations are justified.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

DeLuca Considerations

More over, in reaching this conclusion, the Board has 
appropriately considered additional functional limitation due to 
factors such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  As noted above, the appellant's consistent 
complaints of low back pain and left leg radiculopathy are noted.  
However, in April 2000, the VA examiner noted no frank complaints 
of fatigability or lack of endurance.  The appellant did report 
periodic flare-ups of pain, but heat was helpful on those 
occasions.  In October 2009, the appellant did not report any 
fatigue and stated that he was able to lift approximately 10 
pounds without lower back pain.  He stated he was only able to 
sit or walk for 15 to 20 minutes consecutively, then he had to 
change position or rest.  It was also noted that the appellant 
could perform mild repetitive motions for approximately four 
hours, then his back began to hurt more.  

In May 1997, the appellant demonstrated discomfort at the end of 
range of motion testing.  In April 2000, forward flexion was to 
90 degrees, though there were reported subjective complaints of 
increased pain at the end of motion.  Finally, in October 2009, 
the appellant continued to report pain at the end of all ranges 
of motion.  Despite the fact that the appellant reported pain at 
the end of range of motion, he has consistently demonstrated 
almost full range of motion with no pain.  Clearly, these 
findings do not more nearly approximate the next higher 40 
percent rating.  See DeLuca, supra.

Hart Considerations

The appellant's chronic low back strain has been rated 20 percent 
disabling since September 24, 1996, the date of the claim.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to apply 
staged ratings when assigning an increased rating.  In answering 
this question in the affirmative, the Court held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.

In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that time frame.  See 
38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  The appellant filed a formal claim for an 
increased rating for his service-connected chronic low back 
strain on September 24, 1996.  In this case, therefore, the 
relevant time period is from September 24, 1995 to the present.

The evidence of record, to include the May 1997, October 1997, 
April 2000, June 2002 and October 2009 VA examination reports, 
does not indicate that the appellant's chronic low back strain 
was more or less severe during the appeal period under 
consideration.  However, as indicated above, the appellant has 
been granted a separate disability rating for the neurological 
manifestations of his chronic lumbar strain, effective from 
September 23, 2002, the date of the regulation change.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, a veteran's disability picture 
requires the assignment of an extraschedular rating.

Neither the appellant nor his representative expressly raised the 
matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is reflected 
by the currently assigned rating.  See Brannon v. West, 12 Vet. 
App. 32 (1998) [while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant].  More over, the 
appellant and his representative have not identified any factors 
which may be considered to be exceptional or unusual with respect 
to the service-connected chronic low back strain and the Board 
has been similarly unsuccessful.  The schedular rating properly 
addresses the lay and medical evidence of record.  As such, an 
extraschedular rating is not warranted under 38 C.F.R. § 
3.321(b)(1) (2009).


ORDER

Entitlement to a disability rating in excess of 20 percent for 
chronic low back strain, prior to September 23, 2002, is denied.

Entitlement to a 20 percent staged evaluation for orthopedic 
manifestations of the service-connected chronic low back strain, 
from September 23, 2002, through September 25, 2003, is denied.

Entitlement to a separate 10 percent staged evaluation for 
neurologic manifestations of the service-connected for chronic 
low back strain, from September 23, 2002, is granted, subject to 
the applicable law governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for chronic low 
back strain, from September 26, 2003, is denied.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims of 
entitlement to a compensable disability rating for a left ear 
tympanic membrane perforation and entitlement to TDIU.

Left Ear Tympanic Membrane Perforation

With respect to the appellant's claim of entitlement to a 
compensable disability rating for a left ear tympanic membrane 
perforation, the Board notes the holding in Stegall v. West, 11 
Vet. App. 268 (1998).  In Stegall, the Board is obligated by law 
to ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  

As noted above, in February 2007 the Board instructed the AMC/RO 
to schedule the appellant for a new audiological examination to 
determine the current severity of his service-connected left ear 
disability.  While the appellant did participate in a VA 
audiological examination in October 2009, this examination only 
provided Pure Tone results regarding the appellant's hearing 
loss.  The VA audiologist specifically stated that an 
audiological opinion could not be made regarding the appellant's 
left ear tympanic membrane perforation and residual scar without 
a medical evaluation.  See VA Audiological Examination Report, 
October 1, 2009.  It does not appear that the AMC/RO attempted to 
schedule the appellant for this necessary medical examination.  
As such, the Board finds this oversight to be a violation of the 
principles set forth in Stegall and this claim must be remanded 
for appropriate action.

TDIU

Once a veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits evidence of 
unemployability, an informal claim for a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU) is raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001); 38 C.F.R. 3.155 (2009).

Throughout the appellant's VA treatment records, he has 
consistently argued that he is unable to maintain employment due 
to his chronic low back strain.  See VA Treatment Records, 
generally.  In Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(per curiam) the Court stated that when the issue of entitlement 
to a TDIU rating for a particular service-connected disability or 
disabilities is raised in connection with a claim for an 
increased rating for such disability or disabilities, the Board 
has jurisdiction to consider that issue.  The Court indicated 
that if the Board determines that further action by the RO is 
necessary with respect to the issue, the Board should remand that 
issue.  Here, the RO has not yet afforded the appellant VCAA 
notice, nor has it adjudicated a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is instructed to schedule 
the appellant for a medical examination 
with an appropriate expert to determine 
the current level of severity of his 
service-connected left ear tympanic 
membrane perforation.  Specifically, the 
VA examiner should discuss what, if any, 
current complaints and symptoms are due to 
the appellant's perforated left tympanic 
membrane, other than hearing loss.

2.  The AMC/RO is instructed to send the 
appellant a VCAA notice letter with 
respect to the issue of entitlement to 
TDIU.

3.  The AMC/RO is thereafter instructed to 
develop and adjudicate the issue of 
entitlement to TDIU, to include any 
necessary examination to determine whether 
the appellant is unable to work due to his 
service-connected disabilities.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to a 
compensable disability rating for a left 
ear tympanic membrane perforation should be 
readjudicated.  If the claim remains 
denied, a SSOC should be provided to the 
appellant and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).

______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


